Title: From Thomas Jefferson to William Frederick Ast, 14 November 1793
From: Jefferson, Thomas
To: Ast, William Frederick



Sir
Germantown near Philadelphia Nov. 14. 1793.

Your favor of the 6th. inst. conveys to me the first information of your establishment in this country, in which I wish you every success. With respect to the application you propose to Congress on the subject of insurances, I am not able to say what may be it’s effect. We are little
 
habituated to these speculations here, and therefore the less likely to estimate their true value. Instead however of asking a provisional decree, which is not consonant with our usage, I would advise you to propose, in your petition, the communication of your plan to such committee of their house as they shall appoint. These will of course be persons of confidence, and on their report the house will act. I would also recommend to you to have your petition drawn by some gentleman of the law, who is acquainted with our forms, since it is of considerable advantage to good ideas to be presented to those for whom they are intended in a dress to which they are accustomed. As I mean shortly to retire to Virginia and shall chiefly be connected with Richmond in such matters of business as a farmer may have, I shall hope an opportunity of renewing my acquaintance with you there, unless your movements should sooner lead you into the neighborhood of Monticello, where I shall be very happy to see you. Accept assurances of my attachment.

Th: Jefferson

